On May 9, 1994, this court suspended respondent. James Blanton Simmons III, Attorney Registration No. 0039482, last known address in Toledo, Ohio, from the practice of law pursuant to Gov.Bar R. X(6)(B)(3) and X(5)(A)(4) because of his failure to comply with Gov.Bar R. X. Among other things, the court ordered respondent to comply with the Continuing Legal Education requirements set forth in Gov.Bar R. X.
On March 16,1995, movant, Disciplinary Counsel, filed with this court a motion for an order to show cause. Movant alleged that respondent had appeared as counsel of record in approximately 70 cases after he had been suspended from the practice of law by this court’s May 9, 1994 order. Movant further alleged that respondent was not an attorney in good standing with the court because he had not registered for the 1989-1991, 1991-1993, or 1993-1995 attorney registration biennia.
On April 6, 1995, this court granted the motion and ordered respondent to show cause by filing a written response on or before April 26,1995, setting forth why he should not be found in contempt for failure to comply with this court’s May 9, 1994 order. After respondent failed to file a response, on May 24,1995, this court found respondent in contempt of this court’s May 9,1994 order, and ordered respondent to appear in person before this court on June 6,1995 to show cause why further sanctions, including disbarment and incarceration, should not be imposed upon him. Respondent appeared in person before the court on the scheduled date.
Upon consideration thereof, this court finds that respondent has failed to show cause why further sanctions should not be imposed. Accordingly,
IT IS ORDERED by the court that respondent fully comply with this court’s May 9, 1994 order, including all of the Continuing Legal Education requirements of Gov.Bar R. X. It is further ordered that respondent’s suspension from the practice of law remains in effect until he fully complies with the May 9, 1994 order and this court reinstates him pursuant to Gov.Bar R. X(7).
IT IS FURTHER ORDERED by the court that respondent be imprisoned for ninety days, with eighty-seven days of the sentence being suspended. It is further ordered that the suspended portion of respondent’s sentence will be imposed if respondent practices law prior to an order of this court reinstating him to the practice of law.
Douglas, J., dissents.
Resnick, J., not participating.